    Case: 1:16-cr-00224-PAG Doc #: 114 Filed: 02/05/19 1 of 4. PageID #: 1897



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )     CASE NO. 1:16-CR-224
                                              )
                      Plaintiff,              )
              v.                              )     JUDGE PATRICIA A. GAUGHAN
                                              )
BOGDAN NICOLESCU, et al.                      )
                                              )
                                              )     UNITED STATES OF AMERICA’S
                                              )     OPPOSITION TO DEFENDANTS’
                      Defendant.              )     SECOND MOTION FOR EXTENSION
                                              )     OF TIME TO FILE RESPONSES


       Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, Duncan T. Brown and Brian M. McDonough, Assistant United States

Attorneys, and Brian L. Levine, Senior Counsel for the U.S. Department of Justice, and hereby

submits this Opposition to Defendants’ Second Motion for Extension of Time to File Replies.

                                       BACKGROUND

       Hearsay Motion. The Motions Deadline in this case is February 25, 2019. The United

States voluntarily agreed to file and did file its hearsay motion by December 31, 2018, with the

defendants’ deadline to respond being January 4. On January 7, 2019, the Court granted the

defendants’ request for a 30-day extension, permitting them to respond by February 4. On

January 14, 2019, the Court moved up the trial by three days. Yesterday, February 4, 2019, the

defendants requested another 24-day extension, which would take us to 25 days before trial.

       Authentication Motion. The United States voluntarily agreed to file its authentication

motion by January 31, 2018—almost a full month before the Motions Deadline. The United

States actually filed that motion on January 22, 2019—nine days early (providing defendants

double the amount of time to respond). The Authentication Motion contains no new exhibits, or
     Case: 1:16-cr-00224-PAG Doc #: 114 Filed: 02/05/19 2 of 4. PageID #: 1898



attachments. Defendants’ date to file a response is February 7, 2019. Yesterday, the defendants

requested another 24-day extension, which would take us to 25 days before trial.

                                            DISCUSSION

        In Defendants’ Second Motion for Extension of Time to File Replies, Defendants make

the naked assertion that “undersigned counsel does not believe the Government will suffer

prejudice if the herein requested extension is granted.” Dkt. 110 at 2. The Government respectfully

disagrees. The Government voluntarily filed its motions months before the Motions Deadline for at

least three reasons: (1) to give the Government an opportunity to file a reply, if necessary; (2) to give

the Court sufficient time to rule on the motions before trial; and (3) to give the Government

sufficient time to procure additional witnesses or cure any defect necessitated by the Court’s ruling.

While the Government did not oppose an initial extension of time to reply, this second extension

would strongly prejudice the government because it will make it less likely that the government will

be able to achieve any of these goals. Indeed, the further extension the defendants seek may make it

impossible for the government to cure any defects that the Court may identify in its ruling.

        At the same time, the defendants have provided virtually no explanation for their need for

additional delay. Defendants’ argument is limited to the assertion that there are 2,400 exhibits.

Defendants fail to acknowledge, however, that (a) the government is not even seeking to admit

hundreds of those exhibits; (b) hundreds more are photographs or physical objects; and (c) the vast

majority of the rest of the exhibits are non-controversial because, if they are statements at all, they

are statements of a party opponent and/or in furtherance of the conspiracy.




                                                    2
    Case: 1:16-cr-00224-PAG Doc #: 114 Filed: 02/05/19 3 of 4. PageID #: 1899



        Defendants should be required to file their responses by Friday, February 8, 2019, of this

week.


                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney


                                                By:    /s/ Brian L. Levine
                                                       Brian L. Levine (DC: 480216)
                                                       Senior Counsel
                                                       United States Department of Justice
                                                       1301 New York Avenue, Suite 600
                                                       Washington, DC 20005
                                                       (202) 616-5227
                                                       (202) 514-6113 (facsimile)
                                                       Brian.Levine@usdoj.gov

                                                       Duncan T. Brown (NY: 3982931)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3933
                                                       (216) 522-7499 (facsimile)
                                                       Duncan.Brown@usdoj.gov

                                                       Brian M. McDonough (OH: 0072954)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3965
                                                       (216) 522-2403 (facsimile)
                                                       Brian.McDonough@usdoj.gov




                                                  3
    Case: 1:16-cr-00224-PAG Doc #: 114 Filed: 02/05/19 4 of 4. PageID #: 1900



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2019, a copy of the foregoing Motion in

Limine was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                       /s/ Brian L. Levine
                                                        Brian L. Levine
                                                        Senior Counsel




                                                  4
